PUDLOWSKI, Judge,
dissenting.
I respectfully dissent as follows.
In May 1990 Jacobi and Remspecher’s wife were involved in an auto accident in which Remspecher’s wife suffered extensive physical injuries. Remspecher lost the services, companionship and consortium of his wife. The Remspechers brought suit against Jacobi, the operator of the other auto, and Secura Insurance (Secura). The parties entered into a consent judgment pursuant to § 537.065 RSMo in which Remspecher’s wife was awarded one million five hundred thousand dollars ($1.5 million) for her negligence claim and Remspecher was awarded five hundred thousand dollars ($500,000) for his loss of consortium claim.
Secura paid one hundred thousand dollars ($100,000) into the court for the single limit of liability under its policy but denied any coverage beyond its single limit coverage of $100,000. Remspecher filed a declaratory *706judgment action to have the trial court determine Seeura’s responsibility under the policy to pay additional sums in excess of the single limit coverage.
Remspecher argued the language of Secu-ra’s policy for the single limit coverage was ambiguous and actually afforded a separate limit of liability for his loss of consortium claim. Secura argued the policy was unambiguous and that Remspeeher’s loss of consortium claim was included within the $100,-000 it had already paid into the court. The trial court agreed with Secura. This appeal followed.
On appeal Remspecher argues Secura’s policy is ambiguous in that it actually covers his claim for loss of consortium as a claim separate from his wife’s claim. Because the policy is ambiguous, Remspecher argues, it must be construed against the insurance company. Secura maintains the trial court did not err in finding the policy unambiguous.
The portion of the policy in dispute is the following:
The Limits of Liability shown in the Declarations apply subject to the following:
1. The bodily injury liability limit for “each person” is the maximum payable for all damages, whether to the injured person or others, because of bodily injury sustained by one person in any one occurrence.
In its declaration page, the policy provides limits of liability for bodily injury in the amount of $100,000 per person and $300,000 per occurrence.
Remspecher argues the word “sustained” is ambiguous in that it could modify the word “damages” or the word “injuries.” If “sustained” modifies “damages,” Remspecher contends, he has a claim for loss of consortium that is separate from his wife’s claim for damages. Thus, he would be a person who suffered damages which are separate from the damages his wife suffered and he would be entitled to the $100,000 per person limit described in the declaration page. In support of his argument Remspecher cites the Supreme Court case Cano v. Travelers Ins., 656 S.W.2d 266 (Mo. banc 1983) and its progeny.
Secura argues the word “sustained” is unambiguous in that it modifies the word “injuries.” Therefore, Remspecher’s claim is contained within the $100,000 damage award Secura already paid into the court. In support of its argument Secura cites the Supreme Court case Peters v. Farmers Ins. Co., Inc., 726 S.W.2d 749 (Mo. banc 1987) and its progeny.
The issue then before this court is whether the word “sustained” is ambiguous. If it is, then Remspecher’s claim is separate from his wife’s and he is entitled to the maximum limit of $100,000 per person. If “sustained” is unambiguous, then Remspecher’s damages are contained within the award Secura paid into the court.
In Cano the issue was the same as it is here; namely, whether the policy was ambiguous and permitted the spouse to maintain an action for loss of consortium separate from her husband’s claim. The Cano policy read: “The limit of liability stated in the declarations is applicable to ‘each person’ is the limit of [the insurance company’s] liability for all damages because of bodily injury sustained by one person as a result of any one accident_” Cano, 656 S.W.2d at 268. In reversing the trial court and the court of appeals which had found “sustained” to be unambiguous, the Supreme Court stated, “If the participle ‘sustained’ is read as referring to ‘damages’ then [the wife’s] damages, as well as [the husband’s], would be covered, inasmuch as a person entitled to damages on account of bodily injury to another is explicitly named as an insured in the policy. If ‘sustained’ is to be read as modifying ‘bodily injuries,’ then the conclusion of the court of appeals would be correct.” Cano, 656 S.W.2d at 271. In rejecting the argument that “sustained” should modify the word it is closer to, the court stated, “One circumstance is that the participle is closer to ‘injuries’ than it is to ‘damages.’ This might indicate it modifies the nearest noun. But this circumstance is not a very strong one.... ” Id. The Cano court concluded “sustained” was ambiguous and the ambiguity had to be construed against the insurance company. Id.
*707Four years after Cano the Supreme Court addressed a relatively similar issue in Peters, where the policy explained it would pay for all “damages to the insured because of bodily injury sustained by the insured.” Peters, 726 S.W.2d at 752. The Peters court stated, “This language does not admit of the Cano construction, and imposes no obstacle to the application of the limits of liability clause.” Id. The court then went on to hold the policy was unambiguous and that its decision presented “no conflict with Cano.” Id.
The distinction drawn between Cano and Peters is tenuous but reasonable. In Cano the Supreme Court recognized the word “sustained” could modify “damages” and the policy was still logical “inasmuch as a person [is] entitled to damages on account of bodily injury to another is explicitly named as an insured in the policy.” Cano, 656 S.W.2d at 271. In other words, the Cano court recognized the person who “sustained damages” did not have to be the same person who suffered bodily injury. The court recognized the policy could have read “for all damages sustained by one person as a result of one accident because of bodily injury [to another],” just as easily as it could have read “for all damages because of sustained bodily injuries by one person as a result of one accident.” For this reason, Cano declared the phrase ambiguous.
However, such a construction was unattainable in Peters because the difference between Cano and Peters was the explicit use of the words “to the insured” and “by the insured” in the Peters ’ policy. By its plain meaning, “the insured” who suffered bodily injuries had to be the same person who sustained damages. The pertinent terms read “because of bodily injuries to the insured” and then later “sustained by the insured.” The phrase does not say “sustained by an insured.” The insured was specifically designated in each context. There cannot be “another” as in Cano.
Secura argues the distinction between the cases is much simpler. Secura believes Peters and its progeny limited Cano to those instances where the wording of the policy was exactly the same as it is in Cano. However, this assertion is not tenable in light of our decision of Oliver v. Cameron Mutual Ins., 866 S.W.2d 865, (Mo.App. E.D.1993). In Oliver, the policy language read: “[t]he limit of the company’s liability for all damages, including damages for care and loss of services, arising out of bodily injury, sickness or disease, including death at any time resulting therefrom, sustained by one person as the result of any one accident” to be ambiguous. Oliver, 866 S.W.2d at 870. Citing Cano as controlling, we found the policy to be ambiguous.
Even if this is not the proper reading of Peters, Secura argues, Peters and its progeny should still control. In support of its argument, Secura cites State Farm v. Chambers, 860 S.W.2d 19 (Mo.App. S.D.1993) and Fildes v. State Farm Mutual, 873 S.W.2d 883 (Mo.App. E.D.1994). In each case, the language of the policy was somewhat similar to the language in the case before us. In each opinion we held the policy was unambiguous and did not entitle plaintiff to a separate claim. However, these policies did not contain the word “sustained” and thus eliminated the policy from different interpretations. The specific use of the participle “sustained” was the obstacle the Cano court resolved when it declared the policy was ambiguous. Where “sustained” is not present, the Cano hurdle is not present and Peters interpretation controls. As noted in the Fildes opinion, “Plaintiffs’ policies do not use the word ‘sustained’ and thus do not suffer the same ambiguity [as was present in Oliver and Cano ].” Fildes 873 S.W.2d at 886. In the case before us, the word “sustained” is used and leaves open the likelihood of an ambiguity. I believe the facts of Chambers and Fildes are distinguishable from the present case.
Having reviewed the law and discussed the distinction between Peters and Cano, I now turn to the case at hand. The policy reads, “The bodily injury liability limit for ‘each person’ is the maximum payable for all damages, whether to the injured person or others, because of bodily injury sustained by one person in any one occurrence.” I first note the language of this policy contains the word “sustained,” a generally accepted necessary prerequisite for finding a policy ambiguous. Fildes, 873 S.W.2d at 886. I further note *708that, unlike Peters, this policy permits the person damaged to be different than the» one who suffered bodily injury. In fact, this policy specifically provides the one damaged may be “the injured person or others.” At oral argument, Secura argued the phrase “whether to the injured person or others” necessitates finding the word “sustained” modifies “bodily injury.” While I believe arguing the word “sustained” should modify “bodily injury” is one possible interpretation of the. policy, I also believe the phrase “whether to the injured person or others” further expands the class of persons who can bring a claim for damages, i.e. both the injured person and others. Thus, unlike Peters, this policy permits the husband to bring a claim “inasmuch as a person [is] entitled to damages on account of bodily injury to another-” Cano, 656 S.W.2d at 271.
In other words, this policy can be read two different ways. First, it can be read “for all damages, whether to the injured person or others, sustained by one person in any one occurrence because of bodily injury [to another].” Or, it can be read “for all damages, whether to the injured person or others, because of sustained bodily injury by one person in any one occurrence.” The phrase “whether to the injured person or others,” does not in any way affect whether “sustained” modifies “damages” or “injuries.” Nor does it affect whether the word is ambiguous. I find the policy is ambiguous, and it must be interpreted against the insurance company. Id.
Secura has also argued “sustained” should necessarily modify “bodily injuries” because of the grammatical structure of the sentence. Secura argues that if it were meant to modify “damages” a comma would have appeared after the word “injuries” to set off the phrase “because of bodily injuries” as a dependent clause. However, this theory was rejected in Oliver where we find the phrase “[t]he limit of the company’s liability for all damages, including damages for care and loss of services, arising out of bodily injury, sickness or disease, including death at any time resulting therefrom, sustained by one person as the result of any one accident” to be ambiguous. Oliver, 866 S.W.2d at 870. According to Secura’s line of reasoning, we should have found the policy unambiguous and that “sustained” modified “damages” because the dependent clauses were set off by commas. However, we specifically found the word “sustained” was ambiguous, noting that it could have modified “injury” or “damages” despite the commas. Id. Thus I cannot say the use of commas, or the lack thereof in this instance, is dispositive.
I find the policy language is ambiguous. I would, therefore, reverse the trial court’s judgment and hold Remspecher is entitled to a separate award of $100,000 for damages as a result of his loss of consortium claim. I would remand to the trial court for entry of judgment in accordance with this opinion.